DETAILED ACTION
Status of Application
Claims 1-15 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al. (US 20140152621 A1), further in view of Olley et al. (US 20160357342 A1)
Regarding claim 1, Okayama teaches a capacitive touch panel comprising: a plurality of x-line channels extending in a first direction; a plurality of y-line channels extending in a second direction, different from the first direction;  (Para 148-167, 192. Fig. 24 shows x and y line channels YSn and XSn)
and processing circuitry configured to apply a first voltage to the x-line channels, apply a second voltage to the y-line channels, (Para 150. Voltage Vs)
and sense a contact on at least one of intersections of the plurality of x-line channels and the plurality of y-line channels. (Para 150. So every contact is detected including the intersections)
However Okayama does not teach the first voltage and second voltage having opposite phases to each other.
However Olley teaches the first voltage and second voltage having opposite phases to each other.  (Para 13-14)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Okayama with Olley to teach he first voltage and second voltage having opposite phases to each other to produce the predictable result of self capacitive touch detection by using the driving method as taught by Olley

Regarding claim 2, Okayama and Olley already teach the capacitive touch panel of claim 1, 


Regarding claim 3, Okayama and Olley already teach the capacitive touch panel of claim 1, 
And Okayama further teaches wherein a sum of x-line self-capacitances present in the intersections included in an area of the contact is K times of a sum of y-line self-capacitances present in the intersections included in the area of the contact, where K is a real number greater than zero, and an absolute value of the first voltage is 1/K times of an absolute value of the second voltage. (Para 148-167, 192. And Fig. 24 shows the limitation as K is any number greater than 0).

Regarding claim 4, Okayama and Olley already teaches the capacitive touch panel of claim 1, 
And Okayama further teaches wherein the processing circuitry is further configured to apply a third voltage to the x-line channels, apply a fourth voltage to y-line channels, the third voltage and the fourth voltage having the same phase. (Para 148-167, 192.


and Olley further teach wherein the processing circuitry is further configured to determine that a part of a human body, being in contact with the capacitive touch panel, is affected by a voltage applied by the processing circuitry, and apply the first voltage to the x-line channels and the second voltage to the y-line channels based on the determination. (Para 13-14.  So the voltage as taught by Okayama is changed to the voltages as taught by Olley in order to maximum detection signal as touched by the finger).

Regarding claim 6, refer to rejection for claim 1 as the intersections are extending in x and y directions. 

Regarding claim 7, please refer to 1 as the intersections are extending in x and y directions. 

Regarding claim 8, refer to rejections for claims 1 and 2 in combination.

Regarding claim 9, refer to rejections for claims 4.

Regarding claim 10, refer to rejection for claim 5.

Regarding claim 11, refer to rejection for claim 11.

Regarding claim 12, refer to rejection for claim 4.

Regarding claim 13, refer to rejection for claim 5 as the low ground mass would be same phase signal which would reduce the detection signal strength as taught by Olley.

Regarding claim 14, refer to rejection for claim 2.

Regarding claim 15, refer to rejection for claim 3. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626